 



Exhibit 10.1

Execution Copy



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

by and among

ALLIED CAPITAL CORPORATION,

A.C. CORPORATION

and

CWCAPITAL INVESTMENTS LLC

Dated as of April 29, 2005



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT

     THIS TRANSITION SERVICES AGREEMENT (this “Transition Services Agreement”),
dated as of April 29, 2005 is made by and among Allied Capital Corporation, a
Maryland corporation (“Allied Capital”), AC Corporation, a Delaware corporation
(“AC Corp.” and, together with Allied Capital, “Servicer”) and CWCapital
Investments LLC, a Massachusetts limited liability company (“Buyer”). CDP
Capital-Financing Inc., a company incorporated under the Quebec Companies Act,
is an Affiliate of Buyer and is providing a performance guarantee as provided
herein (“Guarantor”).

     WHEREAS, Allied Capital is, both directly and indirectly, engaged in, among
other things, the business of (i) investing in certain real estate-related
securities (the “Real Estate Securities”), (ii) acting as servicer, special
servicer, disposition consultant and/or performing similar functions in
connection with the assets underlying certain of the Real Estate Securities
(such role, however designated, referred to collectively herein as “Special
Servicer”); (iii) originating, acquiring and holding commercial mortgages; and
(iv) owning commercial real estate, both through direct investment and as a
result of foreclosure on commercial mortgages held by it;

     WHEREAS, contemporaneously herewith, Buyer, Guarantor, Allied Capital and,
as applicable, certain of their respective affiliates are entering into (i) a
purchase agreement pursuant to which the Real Estate Securities are being sold
by Allied Capital to Guarantor (the “Real Estate Securities Purchase
Agreement”); (ii) a platform asset purchase agreement pursuant to which certain
assets (the “Platform Assets”) are to be sold by Servicer to Buyer (the
“Platform Assets Purchase Agreement”), and (iii) a letter of intent (the “REO
and Loan Letter of Intent”) which contemplates the transfer of certain other
assets (the “Real Estate Assets” and, together with the Real Estate Securities
and the Platform Assets, the “CRE Operations and Assets”) by Allied Capital and
one or more of its Affiliates to Guarantor or one or more of its Affiliates
pursuant to a REO and Loan Purchase Agreement to be negotiated following the
date hereof (the “REO and Loan Purchase Agreement” and, together with the Real
Estate Securities Purchase Agreement and the Platform Assets Purchase Agreement,
the “Purchase Agreements”);

     WHEREAS, closing of the transactions contemplated by the Real Estate
Securities Purchase Agreement are expected to occur shortly after the execution
of this Transition Services Agreement;

     WHEREAS, closing of the transactions contemplated by the Platform Asset
Purchase Agreement and the REO and Loan Letter of Intent (the “Real Estate
Assets Transfer”) will occur only following receipt of necessary consents and
approvals and the satisfaction of other conditions as provided therein;

     WHEREAS, during the Services Period (as defined below), Buyer desires that
Servicer continue to service the CRE Operations and Assets consistent with
Servicer’s past practice and, with respect to the CRE Operations and Assets
after the sale thereof to Buyer or its Affiliates, on Buyer’s behalf; cooperate
with Buyer in seeking all third party consents or approvals required under any
Servicing Agreement for the appointment of Buyer or its designee as Special
Servicer under such Servicing Agreement, including, with limitation, any rating
agency confirmation (collectively, the “Servicing Consents”); and take all other
actions reasonably necessary to facilitate the transfer of

1



--------------------------------------------------------------------------------



 



the Assets to Buyer;

     NOW, THEREFORE, in consideration of the forgoing premises and the promises
contained herein, and upon the terms and conditions set forth herein, the
parties hereto agree as follows (capitalized terms used but not otherwise
defined herein shall have the meaning given to them under the Real Estate
Securities Purchase Agreement):

     Section 1. Services Period. (a) For a period commencing on the date hereof
and ending on the later to occur of (i) June 30, 2005 or (ii) the closing date
on which the Platform Assets are transferred to Buyer (the “Platform Assets
Transfer Date”), provided that such period shall not extend past July 31, 2005
(the “Services Period”) or, with respect to the operation of certain hardware
and software systems and the provision of related maintenance, support and other
information technology services described in Exhibit B (the “IT Operational
Services”) and the information technology transition services described in
Section 1(d) below and Exhibit B (the “IT Transition Services”), ending on the
six (6) month anniversary of the date hereof (the “IT Services Period”),
Servicer shall provide or cause to be provided to Buyer the services described
in Exhibits A (for the Services Period) and B (for the IT Period) hereto (the
“Services”), each with respect to the CRE Operations and Assets. Except as
otherwise provided herein, Servicer shall provide or cause to be provided the
Services: (i) at quality and quantity levels generally consistent with, or
better than, that at which such services were provided with respect to the CRE
Operations and Assets during the one year period immediately preceding the date
hereof; (ii) for the payments described in Section 4 below. The Services shall
be provided by the CRE Employees (as defined in Section 8) who have historically
provided such services and, to the extent approved by Buyer, any additional
employees or consultants of Servicer.

     (b) With respect to the Real Estate Assets, Servicer agrees to continue its
ownership and administration of such assets in the ordinary course of business
consistent with past practice, and to otherwise comply with the provisions of
the REO and Loan Letter of Intent as it relates to the obligations of Servicer
between signing and closing of the Real Estate Assets Transfer (subject to the
exceptions set forth in the REO and Loan Letter of Intent or in the definitive
REO and Loan Purchase Agreement).

     (c) The parties acknowledge and agree that their mutual intent with respect
to the Services is (i) for CRE Employees to continue providing the same type of
services with respect to the CRE Operations and Assets as they provide on the
date hereof, (ii) for there to be no material change in such services by reason
of the changed ownership of the CRE Operations and Assets, and (iii) to put each
other in approximately the same economic position as each would have been in had
the Platform Asset Transfer occurred contemporaneously herewith. Accordingly, in
exchange for the amounts to be paid by Buyer to Servicer in accordance with
Section 4, and for other good and sufficient consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereto agree that,
during the Services Period (x) commencing at 11:59 pm (in New York, New York) on
the date hereof, Servicer shall promptly (but in no event more than three
(3) Business Days following Servicer’s receipt) pass through and forward to
Buyer all servicing, special servicing, liquidation, workout, disposition agent
and related fees and all late fees, default interest, assumption fees,
modification fees and other ancillary fees (collectively, the “Servicing Fees”)
to which the Servicer, in its role as Special Servicer, is entitled under the
related servicing agreement, pooling and

2



--------------------------------------------------------------------------------



 



servicing agreements, sale and servicing agreements and related agreements
pursuant to which Servicer acts as Special Servicer (collectively, the
“Servicing Agreements”), and (y) all opportunities for new investments generated
by the CRE Employees shall belong to Buyer and Servicer shall not participate in
any such investment opportunities.

     (d) With respect to the IT Transition Services and the IT Operational
Services (collectively, the “IT Services”), Servicer agrees that it will provide
assistance to enable:

     (i) the transition of the CRE Operations and Assets to alternative
information technology infrastructure and arrangements that are at least
equivalent to those currently in use for the CRE Operations and Assets and which
will include the same or equivalent hardware or software as currently used for
the CRE Operations and Assets (except to the extent Buyer elects to use
alternative hardware or software);

     (ii) the parties to effect the transition with the minimum amount of
disruption to the CRE Operations and Assets while providing IT Operational
Services at substantially the same or better levels of service and availability
as those generally enjoyed by Allied Capital for similar or shared systems; and

     (iii) the parties to effect the transition substantially in accordance with
the timelines, plans and checklists to be mutually agreed as part of the IT
Transition Services.

     Section 2. Services of CRE Employees. (a) From the date hereof until
June 30, 2005, Servicer shall use its commercially reasonable efforts to
continue to employ the CRE Employees in the positions they hold on the date
hereof or such other positions mutually agreed to by the parties to this
Agreement. From June 30, 2005 until the end of the Services Period, Servicer
shall use its commercially reasonable efforts to continue to employ the CRE
Employees who have received offers of employment from Buyer in the positions
they hold on the date hereof, or such other positions mutually agreed to by the
parties to this Agreement, until such CRE Employees are hired by Buyer. Servicer
shall cause all CRE Employees involved in providing Services under this
Agreement to satisfy the standards set forth in Section 1(a) above.

     (b) During the Services Period, at Buyer’s request, Servicer shall provide
Buyer with access to all CRE Employees during ordinary business hours and
Servicer shall not interfere with Buyer’s access in any manner. Servicer further
agrees to provide Buyer with all CRE Employee information reasonably requested
by Buyer (to the extent permitted by law), and compensation and employee
benefits packages of the CRE Employees.

     (c) Promptly following the date hereof, Servicer shall establish a
transition services team with oversight responsibility for the Services and the
IT Services, and appoint both a Services leader and a IT Services leader
reasonably acceptable to Buyer who shall have primary responsibility for
supervising the Services and the IT Services, respectively.

     (d) Servicer and Buyer agree that the employees providing services shall be
employees of Servicer and not of Buyer. Servicer shall have sole responsibility
for all matters relating to the maintenance of personnel and payroll records,
the withholding of payment of federal, state and local income and payroll taxes,
the payment of workers compensation and unemployment compensation

3



--------------------------------------------------------------------------------



 



insurance, salaries, wages and pension, welfare and other fringe benefits and
the conduct of all other matters relating to employment. Servicer shall be
responsible for directing, controlling and evaluating the manner and means of
each employee who provides Services pursuant to this Transition Services
Agreement. However, unless otherwise agreed to by Buyer, increases in the
benefits or compensation of any of the employees providing Services which occur
after the date hereof shall not be included in any of the payments contemplated
in Section 4 of this Agreement.

     Section 3. Cooperation on Special Servicing Transfer; Buyer Participation.
(a) In addition to and not in lieu of Servicer’s other obligations hereunder,
Servicer shall cooperate reasonably with Buyer and its representatives in
connection with the steps reasonably required to be taken in order for Buyer to
obtain any of the Servicing Consents, and shall furnish, upon request, to the
applicable trustee, ratings agency or other appropriate third party such
additional information concerning the Real Estate Securities or Servicing
Agreements as may be reasonably necessary in order for Buyer to obtain the
Servicing Consents.

     (b) Servicer shall continue to act in its role as Special Servicer with
respect to the assets underlying the Real Estate Securities in the ordinary
course of business consistent with its past practice and shall not resign,
provide notice of its intention to resign, or take or fail to take any action
which would be reasonably likely to give rise to the termination of Servicer as
Special Servicer in connection with the assets underlying any of the Real Estate
Securities. In connection with the foregoing, Servicer shall consult with Buyer
on matters of a material nature, not take such actions without the consent of
Buyer and shall provide Buyer with such updates and other information as may be
reasonably requested by Buyer; provided, however, that Servicer shall not be
liable to Buyer for any such actions Servicer takes or omits to take at the
request of Buyer, except to the extent the Loss arising from such action or
inaction arises from Servicer’s failure to carry out such action in accordance
with the servicing standard or standard of conduct required under the applicable
Servicing Agreement. Nothing herein is intended to relieve Servicer from its
duties and obligations as Special Servicer under the Servicing Agreements.

     Section 4. Payment. Buyer shall make payments of amounts owed to Servicer
under this Agreement by wire transfer of immediately available funds (to an
account designated by Servicer to Buyer in its monthly invoice) as follows:

     (a) Cost of Services.

     (i) Exhibit D sets forth Servicer’s good faith estimate, based on the
historical cost of Seller’s ownership and operation of the CRE Operations and
Assets, of the actual and direct cost that Servicer will incur each month in
connection with its providing Services to Buyer.

     (ii) on or before the first day of each calendar month during the term of
this Agreement, (A) Buyer shall confirm which, if any, of the Services Buyer
will require from Servicer in such calendar month and (B) Buyer and Servicer
shall mutually agree on the cost of such Services based on Exhibit D, as
Exhibit D may be adjusted in the good faith judgment of Buyer and Servicer;

4



--------------------------------------------------------------------------------



 



     (iii) on the 15th day of each calendar month during the term of this
Agreement or, if such day is not a Business Day, the first Business Day
thereafter, Servicer shall deliver an invoice to Buyer detailing the agreed upon
cost of the Services provided or to be provided to Buyer for the entire calendar
month. To the extent that, during the course of a month, circumstances
materially change in a manner not anticipated by Servicer and Buyer when they
agreed on the cost of Services for such month, the parties will negotiate in
good faith as to whether any adjustment to the costs for such month is
appropriate;

     (iv) Buyer shall pay each invoice it receives from Servicer in accordance
with Section 4(a)(iii) no later than the 31st day of the month in which it is
received.

     (b) Expenses. On each monthly invoice described in Section 4(a)(iii),
Servicer shall notify Buyer of the amount of expenses incurred by Servicer
during the prior month in connection with the retention of consultants and
advisors, (provided that Buyer approved such retention), and expenses incurred
in connection with servicing the CRE Operations and Assets, and for
miscellaneous travel and entertainment expenses related to providing the
Services to the extent such expenses are reasonably documented;

     Section 5. Term. This Agreement shall terminate at the end of the Services
Period or, with respect to the IT Services, at the end of the IT Services
Period; provided, however, that the payment obligations set forth in Section 4
above and the provisions of Sections 8, 9, 10, 11, 13, 14 and Sections 16
through 23 shall survive such termination.

     Section 6. Status of the Parties. In the performance of its obligations
under this Agreement, Servicer shall be and is an independent contractor. The
relationship between the Servicer and Buyer formed by this Agreement is and
shall be solely contractual.

     Section 7. Limitation of Liability. (a) Servicer agrees that except as
expressly provided herein, none of Buyer or any of its Affiliates (as defined in
the Real Estate Securities Purchase Agreement) shall have any Liability (as
defined in the Real Estate Securities Purchase Agreement) to Servicer or any of
the Affiliates of Servicer relating to or arising out of (i) actions, inactions,
errors or omissions of any employee providing Services, (ii) any work-related
injury sustained by any employee providing Services, or (iii) any other event,
condition, or matter relating to this Transition Services Agreement or the
subject matter hereof, other than liabilities and obligations arising directly
out of Buyer’s intentional misconduct.

     (b) Buyer agrees that, after the end of the Services Period and for so long
as any employee of Buyer or any of its Affiliates shall continue to occupy space
at Servicer’s premises, neither Servicer nor any of its Affiliates shall have
any Liability to Buyer or any of its Affiliates for (i) any work-related injury
sustained by any such employee or (ii) any actions or inactions of any such
employee, other than Liabilities arising directly out of Servicer’s intentional
misconduct.

     (c) In no event shall any party hereto be liable to any other party for any
punitive, special, indirect, consequential or other damages other than direct
damages (except to the extent such damages are imposed on a party to this
Agreement by a third party).

5



--------------------------------------------------------------------------------



 



     Section 8. Employee Matters. (a) Servicer hereby represents and warrants
that Exhibit C lists all current employees of Servicer and its Affiliates
(including individuals who are U.S.-based and individuals who are located or
performing services outside of the U.S. and including any individual on
short-term or long-term disability or other leaves of absence), who are
primarily employed by, or otherwise primarily providing services to, the CRE
Operations and Assets (the “CRE Employees”) .

     (b) Servicer shall remain solely responsible for all payments and
liabilities related to any agreement, contract or other arrangement with the CRE
Employees, including but not limited to unemployment compensation, change of
control or severance payments or any liabilities payable under retention
agreements or arrangements, deferred compensation, employment agreements or
arrangements. Servicer shall cooperate reasonably with Buyer to assist Buyer in
transitioning any CRE Employees that are hired by Buyer at the end of Services
Period.

     (c) Nothing contained herein, expressed or implied, is intended to confer
upon any employee any benefits under any benefit plans, programs, policies or
other arrangements, including severance benefits or right to employment or
continued employment with Buyer or any Affiliate of Buyer for any period by
reason of this Agreement. In addition, the provisions of this Agreement, in
particular this Section 8, are for the sole benefit of the parties to this
Agreement and are not for the benefit of any third party.

     Section 9. Post-Closing Communications. (a) If, after the Platform Assets
Transfer Date, Servicer shall receive any mail, funds, cash, checks or other
instruments of payment which relate to the CRE Operations and Assets or to which
Buyer is otherwise entitled, or any other written notice or communication
pertaining to the CRE Operations and Assets (including, without limitation, any
notice from a Governmental Entity or insurance company, notices or other
documents related to litigation or any other proceeding, return of a recorded
document and the like), Servicer shall forward such communication or payment to
the Buyer promptly upon receipt thereof in the form received with any necessary
endorsements.

     (b) Following the Platform Asset Transfer Date, (i) Buyer may receive and
open all mail received by CRE Employees hired by Buyer or any of Buyer’s
Affiliates addressed or directed to Servicer, (ii) to the extent that such mail
and the contents thereof relate to the CRE Operations and Assets, Buyer may deal
with the contents thereof in its sole discretion and (iii) Buyer shall promptly
forward any other such mail to Servicer.

     (c) If, after the date hereof, Allied Capital or its Subsidiary (as defined
in the Real Estate Securities Purchase Agreement), in its capacity as
controlling class representative, operating advisor or other controlling party
(“Control Party”) under a CMBS Document or CDO Document (as such terms are
defined in the Real Estate Securities Purchase Agreement), receives a notice or
request for consent or direction with respect to a proposed action by the master
servicer or special servicer thereunder, Allied Capital shall not (and shall
cause its Subsidiary not to) take any action with respect to such notice or
request or otherwise respond thereto, but shall immediately forward such notice
or request to Buyer; provided that, so long as Allied Capital or such Subsidiary
complies with the notice provisions of this Section 9(c), neither Allied Capital
nor such Subsidiary shall have any liability for Losses (as defined in the
Platform Purchase Agreement) arising from such inaction. Additionally, Allied
Capital shall and shall cause its Subsidiaries to send any notice required and

6



--------------------------------------------------------------------------------



 



take any other action required by the related CMBS Document or CDO Document to
be sent or taken by Allied Capital or its Subsidiary as the current Control
Party to appoint Buyer or its designee as Control Party.

     Section 10. Guaranty. Guarantor hereby unconditionally guarantees the
payment and performance by Buyer of all of its obligations set forth in this
Agreement.

     Section 11. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then three
Business Days (as defined in the Real Estate Securities Purchase Agreement)
after) it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

     

  If to Servicer:
 
   

  Allied Capital Corporation

  1919 Pennsylvania Avenue, NW

  Washington, DC 20006

  Attention: Kelly Anderson

  Telecopy: (202) 973-6328
 
   

  Copy to:
 
   

  Sutherland, Asbill & Brennan LLP

  1275 Pennsylvania Avenue, NW

  Washington, DC 20036-1221

  Telephone: (202) 383-0100

  Fax: (202) 637-3593

  Attention: Cynthia M. Krus, Esq.
 
   

  If to the Buyer:
 
   

  CWCapital Investments LLC

  One Charles River Place

  63 Kendrick Street

  Needham, MA 02494

  Telephone: (781) 707-9312

  Fax: (781) 707-9397

  Attention: Jill R. Hyde

                 Senior Vice President/General Counsel
 
   

  Copy to:
 
   

7



--------------------------------------------------------------------------------



 



     

  CWCapital Investments LLC

  One Charles River Place

  63 Kendrick Street

  Needham, MA 02494

  Telephone: (781) 707-9307

  Fax: (781) 707-9387

  Attention: Vern Butler

                 Chief Technology Officer
 
   

  Copy to:
 
   

  CDP Capital-Financing Inc.

  1000 Jean-Paul Riopelle

  Suite A-300

  Montreal (Quebec)

  H2Z 2B6

  Telephone: (514) 875-3360

  Fax: (514) 875-3327

  Attention: Corporate Secretary
 
   

  If to the Guarantor:
 
   

  CDP Capital-Financing Inc.

  1000 Jean-Paul Riopelle

  Suite A-300

  Montreal (Quebec)

  H2Z 2B6

  Telephone: (514) 875-3360

  Fax: (514) 875-3327

  Attention: Corporate Secretary
 
   

  Copy to:
 
   

  CWCapital Investments LLC

  One Charles River Place

  63 Kendrick Street

  Needham, MA 02494

  Telephone: (781) 707-9312

  Fax: (781) 707-9397

  Attention: Jill R. Hyde

                  Senior Vice President/General Counsel

     Any Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address

8



--------------------------------------------------------------------------------



 



to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other Party notice in the manner herein set
forth.

     Section 12. Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party, except that Buyer may without the further consent
of Servicer assign to one or more of Buyer’s Affiliates the rights of Buyer
hereunder with respect hereto; provided that no such assignment shall relieve
Buyer of any liability hereunder or any liability under Article VII of the
Platform Assets Purchase Agreement or affect any limitations on Servicer’s
liability under Article VII of the Platform Assets Purchase Agreement; provided
further that, notwithstanding any such assignment (i) any claims by Buyer or its
Affiliates for, or relating to, any indemnity under the Platform Assets Purchase
Agreement shall be brought by Buyer, and not its Affiliates, and Servicer shall
only be obligated to deal with Buyer in connection with any such claims; and
(ii) Servicer may seek any indemnity it may be entitled to under the Platform
Assets Purchase Agreement solely from Buyer and without having first to seek
indemnity from such Affiliates of Buyer. If such assignment is made to more than
one Affiliate of Buyer, such Affiliates shall be deemed a single entity for
purposes of calculating the limitations on liability of Servicer under Article
VII of the Platform Asset Purchase Agreement. No assignment by Buyer pursuant to
this Section 12 shall limit or otherwise affect the obligations of Guarantor
hereunder.

     Section 13. Amendments. This Agreement cannot be modified, changed,
discharged or terminated, except by an instrument in writing signed by an
authorized officer of each of the parties hereto.

     Section 14. Waivers. The failure of any party hereto at any time or times
to require performance of any provision hereof shall in no manner affect its
right at a later time to enforce the same. No waiver by a party of any condition
or of any breach of any term, covenant, representation or warranty contained in
this Transition Services Agreement shall be effective unless in writing, and no
waiver in any one or more instances shall be deemed to be a further or
continuing waiver of any such condition or breach in other instances or waiver
of any other condition or breach of any other term, covenant, representation or
warranty.

     Section 15. Execution in Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, of
the parties hereto.

     Section 16. No Third Party Beneficiaries. Except as otherwise specifically
provided for herein, nothing in this Agreement is intended or shall be construed
to give any person, other than the parties hereto and their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

     Section 17. Severability. If any provision of this Transition Services
Agreement shall be held invalid, illegal or unenforceable, the validity,
legality or enforceability of the other provisions

9



--------------------------------------------------------------------------------



 



hereof shall not be affected thereby, and there will be deemed substituted for
the provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.

     Section 18. Headings. Headings used herein are not a part of this Agreement
and shall not affect the terms hereof.

     Section 19. Standard of Conduct and Interpretation. Each of the parties
hereto agrees to use best efforts, in good faith, to carry out the intent and
purposes of this Agreement, and any interpretation of this Agreement or of the
respective rights and obligations of the parties established thereby shall be
consistent with the intent and purposes of this Agreement as stated in the
recitals above.

     Section 20. Entire Agreement. This Agreement, the Purchase Agreements, and
the agreements to be entered into in connection therewith represent the entire
understanding of the parties related to the subject matter contained herein and
supersedes all prior agreements, written or oral, with respect thereto.

     Section 21. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

     Section 22. Confidentiality.

     (a) Servicer acknowledges that information it will receive or access, or
has received or accessed, relating to Buyer and Guarantor, Buyer’s and
Guarantor’s business or the CRE Operations and Assets (to the extent, as of any
date of determination, that CRE Operations and Assets have been transferred to
Buyer or its Affiliates) is confidential and of significant value to Buyer
(“Buyer Confidential Information”). As between the parties such Buyer
Confidential Information shall belong solely to Buyer and includes
(i) activities related to investment in real estate-related securities,
servicing of assets (including those underlying real estate-related securities
and platform assets), originating, acquiring and holding commercial mortgages,
owning commercial real estate; (ii) information technology systems, including
but not limited to processes, programs, user documentation and other technical
information; and (iii) any other activities, information or plans related to
Buyer or Guarantor, Buyer’s or Guarantor’s business or the CRE Operations and
Assets (to the extent transferred to Buyer). Servicer agrees that it will not
use or disclose any Buyer Confidential Information except as expressly allowed
by this Agreement.

     (b) Buyer acknowledges that information it will receive or access, or has
received or accessed, on Servicer’s premises related to Servicer or Servicer’s
business is confidential (“Servicer Confidential Information”). As between the
parties such Servicer Confidential Information shall belong solely to Servicer.
Buyer agrees that it will not use or disclose any Servicer Confidential
Information except as expressly allowed by this Agreement.

     (c) All obligations on Servicer in respect of Buyer Confidential
Information, and on the Buyer in respect of Servicer Confidential Information,
including those contained in this Section 22,

10



--------------------------------------------------------------------------------



 



shall be binding on the parties from the date hereof until the date three years
following the termination of the IT Services Period, subject to Section 22(e).

     (d) Servicer agrees in respect of Buyer Confidential Information, and Buyer
agrees in respect of Servicer Confidential Information, (i) that it shall take
all reasonable measures to maintain such information in confidence and (ii) that
it will disclose such information only to employees and consultants who have a
need for such Buyer Confidential Information or Servicer Confidential
Information, as applicable, and who are subject to written confidentiality
obligations in respect of such Buyer Confidential Information or Servicer
Confidential Information, as applicable, which are at least as protective as the
provisions of this Section 22.

     (e) All obligations of confidentiality set forth in this Agreement shall
not apply with respect to information that: (i) is or has become readily
publicly available without restriction through no fault of the receiving party
or its employees or agents; (ii) is received by the receiving party without
restriction from a third party lawfully in possession of such information and
lawfully empowered to disclose such information; (iii) was rightfully in the
possession of the receiving party without restriction prior to its disclosure by
the other party; or (iv) was independently developed by employees or consultants
of the receiving party without access to Buyer Confidential Information or
Servicer Confidential Information, as applicable.

     Section 23. Dispute Resolution.

     (i) The Parties shall attempt in good faith to resolve any dispute arising
out of or relating to this Agreement promptly by negotiation. The Parties’
respective leader in relation to the applicable Services shall discuss the
dispute in good faith and use reasonable efforts to resolve such dispute. In the
event that they cannot resolve the dispute, then the matter shall be submitted
to the following senior executives of each Party (the “Senior Executives”):

     For Servicer: Joan Sweeney

     For Buyer: Todd Schuster

     (ii) If so submitted to the Senior Executives, no court action can be taken
by either Party prior to conclusion of the proceeding set forth in this
paragraph other than the filing of suit to protect against the running of any
period of limitations set forth in this Agreement or applicable statute. Any
Party may give the other party written notice of any dispute that has not been
resolved by the leaders and that needs to be submitted to the Senior Executives.
Within ten (10) days after delivery of such a notice, the receiving Party shall
submit to the other a written response. The notice and the response shall
include a statement of each Party’s position and a summary of arguments
supporting that position. Within thirty (30) days after delivery of the
disputing Party’s notice, the Senior Executives shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one Party to the other will be honored. If the dispute has
not been resolved by negotiation within forty five (45) days of the disputing
Party’s notice, then either Party may commence a court action in relation to the
dispute.

11



--------------------------------------------------------------------------------



 



     (iii) All negotiations pursuant to this Section are confidential and shall
be treated as settlement negotiations for purposes of applicable rules of
evidence; provided, however, nothing in such negotiations shall constitute a
waiver of any claims either party may have against the other party, nor shall
such negotiations be admissible to prove invalidity of any claim to the extent
such negotiations are an attempt to compromise disputed claims.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed,
by and through their representatives thereunto duly authorized, as of the date
first above written.

     

  ALLIED CAPITAL CORPORATION
 
   

  By: /s/ Joan M. Sweeney             

  Name:                                                            

  Title:                                                            
 
   

  A.C. CORPORATION
 
   

  By:/s/ Kelly A. Anderson                    

  Name:                                                            

  Title:                                                            
 
   

  CWCAPITAL INVESTMENTS LLC
 
   

  By:/s/ Charles R. Spetka                                    

  Name:                                                            

  Title:                                                            
 
   

  GUARANTOR:
CDP CAPITAL-FINANCING INC.
 
   

  By: /s/ Line Lefevbre                                   

  Name:                                                            

  Title:                                                            
 
   

  By:/s/ Marisa Giannetti                                

  Name:                                                            

  Title:                                                            

 